PER CURIAM.
This is an appeal from a final judgment finding that appellee had a twenty (20) per cent stock interest in a certain Florida corporation and ordering the appellant to produce certain books and records of the corporation for inspection by appellee.
We have examined appellant’s three points and find two of them to be without merit. As to the third point, appellee has agreed that it is meritorious and, therefore, we reverse the final judgment as to point three and remand with directions to the trial court to enter an amended final judgment to provide for the appointment of an impartial and independent accountant to examine the aforesaid corporate books and records and to determine the value of ap-pellee’s stock interest in the corporation and report his findings to the trial court.
Affirmed in part, and reversed in part, and remanded with directions.
CROSS and BERANEK, JJ., and DURANT, N. JOSEPH, Associate Judge, concur.
ALDERMAN, C. J., participated only on oral argument.